Title: To George Washington from District of Columbia Citizens, 17 March 1795
From: Citizens of the District of Columbia
To: Washington, George


        
          Sir
          City of Washington 17th March 1795
        
        We, part of the Inhabitants of the City of Washington, and parts adjacent in the Territory of Columbia—beg leave to avail Ourselves of the opportunity which it is expected your presence upon the spot, will shortly afford us; to represent—That the want of a Post Office nearer to most of us than George Town—has for some time past, occasioned much loss of time, in the procurement of Letters from thence; and consequently some degree of Dissatisfaction.
        The considerable accession of Inhabitants to this City of late Years; and the prospect of its encreasing in numbers, Year after Year; considering also the considerable Correspondence with Persons of almost every part of the United States, with Persons already residents of this Place; and the prospect of such correspondence being encreased, as it is expected it will be, the Summer approaching—induce us earnestly to request—That Your Excellency will use your influence and authority in procuring the Establishment of a Post Office for the City of Washington—which if accomplished, will unquestionably contribute much to the dispatch of Business in the City; and consequently remove the disadvantages we at present experience; by the Want of such an Establishment.
        We should long since have troubled you on this Subject—had it not been, that until lately—we could not fix upon a Person properly qualified, as we conceived, who would undertake to act

as Postmaster. That difficulty is now removed—and we have a pleasure in saying that Mr Thomas Johnson Junior, Secretary to the Commissioners of the Federal District, will execute the Duties of the Office—and should one be established agreeably to our Wishes; We beg leave earnestly to recommend him to be Postmaster at the City of Washington. With the highest Respect, We are, Sir Your obedient and very humble Servants
        
          [signed by 120 citizens]
        
      